Citation Nr: 0838202	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  08-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Waldenstrom 
macroglobulinemia (WM).

2.  Entitlement to service connection for acute kidney 
failure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Whether new and material evidence has been received to 
reopen service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In September 2008, the veteran testified 
at a Board hearing before the undersigned, sitting in Newark, 
New Jersey.  A transcript of the hearing has been added to 
the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's WM is related to his active military 
service.

2.  On September 15, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of his appeal is requested on the issues of 
service connection for acute kidney failure, hypertension, 
rheumatoid arthritis, and whether new and material evidence 
has been received to reopen service connection for a stomach 
condition.


CONCLUSIONS OF LAW

1.  WM was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).   

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) on the issues of 
service connection for acute kidney failure, hypertension, 
rheumatoid arthritis, and whether new and material evidence 
has been received to reopen service connection for a stomach 
condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Waldenstrom macroglobulinemia (WM)

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

The veteran filed his claim in 2005.  He did not serve in the 
Republic of Vietnam and, therefore, his exposure to 
herbicides is not presumed.  Nonetheless, also during the 
Vietnam era, Agent Orange was used for a limited period of 
time in Korea.  Specifically, according to information shared 
by the United States Department of Defense (DOD) with VA, 
Agent Orange was used along the demilitarized zone (DMZ) in 
Korea between April 1968 and July 1969.  DOD data also 
indicates that fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  Information received 
by VA from DOD does not indicate that herbicide was sprayed 
in the DMZ itself.  See Veterans Service Center Manager Call, 
March 2003.  While the presumption of exposure to Agent 
Orange only applies to veterans who served in Vietnam, a 
veteran's service in Korea and other areas outside of Vietnam 
in which DOD has confirmed the use of herbicide agents may be 
considered for purposes of establishing a claim for direct 
service connection.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).


In this case, medical evidence from multiple sources shows 
that the veteran has a diagnosis of WM.  Furthermore, the 
veteran's treating oncologist, Dr. Fitzgerald, opined that 
the veteran's condition was caused by exposure to Agent 
Orange.

Because the veteran is not entitled to the presumption of 
herbicide exposure under VA law, the remaining issue is 
whether enough evidence has been presented to show that 
exposure was likely.  The Board finds in the affirmative.  
The veteran served in South Korea as an intelligence officer 
with the 502nd Headquarters Battalion.  The veteran held a 
secret security clearance and military identification cards 
that allowed him to travel freely throughout South Korea.  He 
often traveled to the DMZ fence to investigate breaches.  He 
recalls an incident where the fence was visually exposed due 
to a lack of foliage.  His intelligence gathering duties 
often required him to interface with combat soldiers in the 
2nd and 7th Infantry Divisions.  Those infantry divisions are 
listed among the units for which VA will concede exposure to 
herbicides on a factual basis if a veteran alleges service 
along the DMZ and was assigned to one of these units.  See 
M21-1MR IV.ii.2.C.10.l.

The veteran's several written statements over the course of 
over two years and his oral testimony at the September 2008 
Board hearing have exhibited the highest degree of 
credibility and consistency.  The veteran's unique military 
occupational specialty has made it impossible to corroborate 
herbicide exposure through the ordinary channels.  Given 
these circumstances and the fact that the veteran had no 
other risk factors for the rare WM, the Board allows the 
claim by virtue of the benefit-of-the-doubt doctrine.    

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant  
has withdrawn his appeal of the issues of service connection 
for acute kidney failure, hypertension, rheumatoid arthritis, 
and whether new and material evidence has been received to 
reopen service connection for a stomach condition.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to these issues and they are 
dismissed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal 
with regard to the one issue that was not withdrawn by the 
claimant.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

Service connection for Waldenstrom macroglobulinemia is 
granted.

The appeal concerning the issues of entitlement to service 
connection for acute kidney failure, hypertension, rheumatoid 
arthritis, and a stomach condition is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


